11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Holston Banks, III,                            * From the 118th District Court
                                                 of Howard County,
                                                 Trial Court No. 14870.

Vs. No. 11-18-00337-CR                         * December 31, 2020

The State of Texas,                            * Memorandum Opinion by Bailey, C.J.
                                                 (Panel consists of: Bailey, C.J.,
                                                 Trotter, J., and Wright, S.C.J.,
                                                 sitting by assignment)
                                                 (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed.